DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashiyama et al. (US 2020/0064674 A1).
Re claim 1, Higashiyama et al. discloses a device comprising a first substrate (30M); a second substrate (20M) located opposite to the first substrate; and a liquid crystal layer (40) disposed between the first substrate and the second substrate, wherein when a position of a top end of the liquid crystal layer is defined as a first position and a position of a bottom end of the liquid crystal layer is defined as a second position when the liquid crystal display panel is placed in the vertical orientation; a distance between the first substrate and the second substrate when 
Re claim 2, Higashiyama et al. discloses the device further comprising a plurality of spacers (25, 51, 61) for maintaining a distance between the first substrate and the second substrate, wherein the plurality of spacers include first spacers (25) and second spacers (51, 61) having a height greater than a height of the first spacers, and a placement ratio of the second spacers to the first spacers when the liquid crystal display panel is in the horizontal orientation gradually decreases from the first position to the second position (Fig. 5).  
Re claim 6, Higashiyama et al. discloses the device wherein the first substrate includes a thin-film transistor providing to each of a plurality of pixels (paragraph 0048); the second substrate includes a color filter (22), and the plurality of spacers (25, 51, 61) are provided in the second substrate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashiyama et al.
Re claim 3, Higashiyama et al. does not disclose the device wherein 1.03≤H2/H1≤1 is satisfied.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein 1.03≤H2/H1≤1 is satisfied since "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (MPEP 2144.05).
Re claim 7, Higashiyama et al. discloses the device wherein each of the plurality of spacers is a main spacer (25, 51, 61) that is in contact with each of the first substrate (20M) and the second substrate (30M), but does not disclose the device wherein the liquid crystal display panel further comprises a plurality of subspacers having a height less than a height of the main spacers.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the liquid crystal display panel further comprises a plurality of subspacers having a height less than a height of the main spacers since doing so is well known in the art to maintain the cell gap after compression.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashiyama et al. in view of Hu et al. (US 2021/0397044 A1).
Higashiyama et al. does not disclose the device comprising a backlight disposed behind the liquid crystal panel, wherein the liquid crystal display panel comprises a plurality of liquid crystal display panels, the plurality of liquid crystal display panels include a first liquid crystal 
Hu et al. discloses a device comprising a backlight disposed behind the liquid crystal panel (paragraph 0031), wherein the liquid crystal display panel comprises a plurality of liquid crystal display panels (2, 3), the plurality of liquid crystal display panels include a first liquid crystal display panel (2) and a second liquid crystal display panel (3) disposed between the first liquid crystal display panel and the backlight, the first liquid crystal display panel displays colored image, and the second liquid crystal display panel displays a monochromatic image (paragraph 0032).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device comprising a backlight disposed behind the liquid crystal panel, wherein the liquid crystal display panel comprises a plurality of liquid crystal display panels, the plurality of liquid crystal display panels include a first liquid crystal display panel and a second liquid crystal display panel disposed between the first liquid crystal display panel and the backlight, the first liquid crystal display panel displays colored image, and the second liquid crystal display panel displays a monochromatic image since one would be motivated by high contrast (paragraph 0005). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first liquid crystal display is a monochromatic image since doing so is well known in the art to obtain a black and white display.  

Allowable Subject Matter
Claims 4 and 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications the liquid crystal display panel according to claim 2, wherein a placement density of the plurality of spacers is constant from the first position to the second position, in combination with all the other claim limitations; and the liquid crystal display panel according to claim 1, further comprising a plurality of spacers for maintaining the distance between the first substrate and the second substrate, wherein the plurality of spacers are spacers of a single type having same height, and a placement density of the plurality of spacers when the liquid crystal display panel is in the horizontal orientation gradually decreases from the first position to the second position, in combination with all the other claim limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871